                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Mahmoud Yousefzadeh,                              Case No. 17-cv-5501 (SRN/TNL)

               Plaintiff,

 v.                                                             ORDER

 Hill-Rom Company, Inc.,

               Defendant.


 Mahmoud Yousefzadeh, 9652 Clark Circle, Eden Prairie, MN 55347 (pro se Plaintiff);
 and

 Brandon Haugrud and Kerry L. Middleton, Littler Mendelson, PC, 80 South Eighth
 Street, Suite 1300, Minneapolis, MN 55402 (for Defendant).


       This matter is before the Court on pro se Plaintiff Mahmoud Yousefzadeh’s “Notice

of Motion and Motion for Dismissing Conducted Activities by Attorney Brandon Haugrud

and Depositions” (ECF No. 52). Plaintiff requests that all activities in this case conducted

by Attorney Brandon Haugrud be “dismissed.” According to Plaintiff, because Attorney

Haugrud did not sign Defendant Hill-Rom Company, Inc.’s Answer to Amended

Complaint (ECF No. 17) or a July 12, 2018 letter accompanying a deposition notice, he

was not authorized to conduct activities in this litigation. Without citation to any legal

authority or particular rule, Plaintiff contends that Attorney Haugrud has violated the

“Court Rules,” “Deposition Court Rules,” “Conducting Deposition Rules,” and “Court

Rules of Client Representation and Conducting Deposition [sic].”



                                             1
       Plaintiff did not follow this Court’s Local Rules in filing his motion. There is no

indication that Plaintiff met and conferred with Defendant. D. Minn. LR 7.1(a). Plaintiff

did not contact the undersigned to secure a hearing date before filing his motion. D. Minn.

LR 7.1(b). As the Court has reminded Plaintiff in the Second Amended Pretrial Scheduling

Order (ECF No. 55), Plaintiff’s pro se status does not excuse him from complying with the

Federal Rules of Civil Procedure and the Court’s Local Rules. See Bennett v. Dr.

Pepper/Seven Up, Inc., 295 F.3d 805, 808 (8th Cir. 2002) (pro se status does not entitle

litigant to disregard Federal Rules of Civil Procedure or court’s local rules); Oprenchak v.

Am. Family Mut. Ins. Co., No. 11-cv-425 (PJS/TNL), 2012 WL 1247216, at *15 (D. Minn.

Mar. 26, 2012) (“Plaintiff’s pro se status does not excuse him from following the Federal

Rules of Civil Procedure and Local Rules of this Court.”), adopting report and

recommendation, 2012 WL 1253011 (D. Minn. Apr. 13, 2012). Plaintiff’s failure to follow

the procedural requirements of this Court’s Local Rules would itself be sufficient to deny

his motion. See D. Minn. LR 1.3 (“If an attorney, law firm, or party violates these rules or

is responsible for a rule violation, the court may impose appropriate sanctions as needed to

protect the parties and the interests of justice.”); see also United States v. Murillo-Mora,

703 F. App’x 435, 437 (8th Cir. 2017) (“Rules of practice adopted by United States District

Courts have the force and effect of law, and it is for the district court to determine what

departures from its rules may be overlooked.” (quotation omitted)).

       In addition to failing once again to follow the applicable rules of the Court,

Plaintiff’s self-styled motion is meritless and has no support in law. Attorney Haugrud is



                                             2
presently licensed to practice in the State of Minnesota. 1 Attorney Haugrud is admitted to

the bar of this Court and is in good standing. See D. Minn. LR 83.5. On March 21, 2018,

Attorney Haugrud entered a notice of appearance in this matter on behalf of Defendant.

(ECF No. 20.) Such notice signified to the Court that Attorney Haugrud is in fact

representing Defendant. Christianson v. Markquart, No. 16-cv-1034 (JRT/KMM), 2018

WL 3474058, at *5 (D. Minn. July 19, 2018). Plaintiff’s motion is therefore denied.

        Plaintiff is cautioned that the Court will not look favorably on future filings whose

sole purpose appears to be the further delay of the resolution of this matter. The Court will

act when a party’s actions undermine the judicial process through willful violations of court

orders and rules, contumacious conduct, and/or intentional delay.

        Based on the foregoing, IT IS HEREBY ORDERED that:

                 1. Plaintiff’s “Notice of Motion and Motion for Dismissing Conducted
                    Activities by Attorney Brandon Haugrud and Depositions” (ECF No. 52)
                    is DENIED.

                 2. All prior consistent orders remain in full force and effect.

                 3. Failure to comply with any provision of this Order or any other prior
                    consistent Order shall subject the non-complying party, non-
                    complying counsel and/or the party such counsel represents to any
                    and all appropriate remedies, sanctions and the like, including
                    without limitation: assessment of costs, fines and attorneys’ fees and
                    disbursements; waiver of rights to object; exclusion or limitation of
                    witnesses, testimony, exhibits and other evidence; striking of
                    pleadings; complete or partial dismissal with prejudice; entry of




1
 The status of Attorney Haugrud’s license is publicly available to the Court through the Minnesota Attorney
Registration System Database, maintained by the Lawyer Registration Office of the Minnesota Supreme Court,
https://www.lro.mn.gov/for-the-public/lawyer-registration-database-search-public/.

                                                       3
              whole or partial default judgment; and/or any other relief that this
              Court may from time to time deem appropriate.



Dated: November   28   , 2018                     s/ Tony N. Leung
                                           Magistrate Judge Tony N. Leung
                                           United States District Court
                                           District of Minnesota


                                           Yousefzadeh v. Hill-Rom, Inc.
                                           Case No. 17-cv-5501 (SRN/TNL)




                                       4
